CONFIDENTIAL Exhibit 10.2 Organovo, Inc. 6275 Nancy Ridge Drive Suite 110 San Diego, CA 92121 Date:April 11, 2017 NAME:Taylor J. Crouch Dear Taylor, On behalf of Organovo Inc., (“Organovo”) it is our great pleasure to extend you an offer of employment as Chief Executive Officer and President of Organovo and Organovo Holdings, Inc. (the “Company”), contingent on approval by the Company’s Board of Directors (the “Board”).Upon or promptly following your first day of employment with Organovo, the Board will appoint you as a member of the Board, to serve as a Class II director until the 2019 Annual Meeting of Stockholders.In making this offer, we are expressing our enthusiastic support for the skills and commitment you will bring to our exciting team.We are pleased to offer you the following compensation and benefits: Salary: Your annual base salary for this position will be $500,000 per year, subject to deductions and income tax withholding as required by law or the policies of the company.Future increases will be considered by the Compensation Committee in its review of executive compensation.
